

Exhibit 10.7
GUESS?, INC.
July 9, 2020


Kathryn Anderson


Re:    Fiscal 2021 Bonus Opportunity


Dear Katie:
As you know, you are party to an offer letter with Guess?, Inc., a Delaware
corporation (the “Company”), dated October 23, 2019 (the “Offer Letter”), which
was modified by a letter agreement between you and the Company dated March 30,
2020 that provided for a temporary reduction of your base salary (the “Letter
Agreement”). Notwithstanding anything to the contrary in the Offer Letter or the
Letter Agreement, you and the Company have agreed that your threshold, target
and stretch annual incentive bonus opportunities for the Company’s fiscal year
ending January 30, 2021 (the “2021 Bonus”) will be $144,375, $288,750, and
$433,125, respectively. You have further agreed that the Company may pay all or
any portion of any 2021 Bonus that you earn in fully vested shares of the
Company’s common stock instead of cash. In those circumstances, the number of
shares that you will receive for the portion of your 2021 Bonus to be paid in
Company common stock will be determined by dividing (x) such portion of your
2021 Bonus by (y) the closing price of a share of the Company’s common stock on
the applicable conversion date as established by the Compensation Committee of
the Company’s Board of Directors (or, if greater than such closing price, any
“floor” value of a share of Company common stock established by the Compensation
Committee in its sole discretion), with the result rounded down to the nearest
whole share.
You hereby agree that the modification of your 2021 Bonus opportunity as
provided for in this letter agreement will not constitute “Good Reason” within
the meaning of your Offer Letter and will not constitute a breach of your Offer
Letter.
Except for the changes to your 2021 Bonus opportunity described in this letter
agreement, the provisions of your Offer Letter and the Letter Agreement shall
continue in full force and effect. This letter agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
We appreciate your dedication to the Company.
 
 
 
GUESS?, INC.
 
 
 
 
 
 
 
 /s/ Carlos Alberini
 
 
 
By: Carlos Alberini
 
 
 
Title: CEO
Acknowledged and Agreed:
 
 
 
 
 
 
By:
 /s/ Kathryn Anderson
 
 
 
Kathryn Anderson


 
 
Date:
July 9, 2020
 
 



